Citation Nr: 1218052	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  04-07 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a neurologic disability of the left lower extremity, to include as secondary to service-connected status post shell fragment wound to the right knee.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood., Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to December 1967, including service in the Republic of Vietnam.  He received the Purple Heart Medal. 

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for hemorrhoids and peripheral numbness in the left lower extremity.

The Veteran testified before the undersigned at a September 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In April 2009, the Board granted service connection for prostate cancer and an effective date of June 29, 1997 for the grant of a total rating for compensation based on individual unemployability; denied entitlement to service connection for stomach cancer and a skin disorder, and it remanded the issues currently on appeal.  In November 2010, the Board again remanded these matters for further development.

The Veteran was previously represented by Disabled American Veterans, as shown in a July 1992 VA Form 21-22.  There is also evidence that the American Legion has assisted the Veteran with his claim, but there is no completed VA Form 21-22 in the claims file appointing that organization as the Veteran's representative.  In September 2010, a letter was sent to the Veteran which requested that he clarify his representation.  In September 2010, the Veteran indicated that he wished to represent himself.  

A review of the claims file indicates that an attorney has subsequently submitted documents on behalf of the Veteran.  However, the attorney is not accredited as a representative by VA's Office of General Counsel and the Veteran was notified of this fact in an April 2012 letter.  Under VA regulation, agents and attorneys who commence representation on or after June 23, 2008 must file an application for accreditation with VA's Office of General Counsel.  38 C.F.R. § 14.629 (2011).

A non-accredited attorney may, however, act on a one time basis in a single claim if a statement is signed by the attorney and the claimant that no compensation will be charged or paid for the services.  38 C.F.R. § 14.630 (2011).  There is no such agreement signed by the Veteran and the attorney in the claims file.  Therefore, this exception is not applicable in this case.  The April 2012 letter notified the Veteran of his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.

In response to the April 2012 letter, the Veteran reiterated that the attorney was his representative and a signed power of attorney appointing him as his representative (VA Form 21-22), dated in May 2012, was submitted.  The Veteran did not otherwise appoint another representative.  As was previously explained to the Veteran, the attorney cannot be recognized as his representative before the Board.  The Board therefore must conclude that the Veteran is not represented.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As noted by the Board in its November 2010 remand, the issues of entitlement to service connection for urethra and intestinal disabilities and whether new and material evidence has been presented to reopen claims for service connection for bladder and kidney disabilities have been raised by the record, but have not been adjudicated by the Agency or Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not the result of an in-service disease or injury. 

2.  The Veteran's neurologic disability of the left lower extremity is not the result of an in-service disease or injury and is not etiologically related to a service-connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a neurologic disability of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 1113(b), 1116, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2003, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection for hemorrhoids and a neurologic disability of the left lower extremity.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in a March 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claims in an October 2007 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's September 2008 hearing, the undersigned identified the issues on appeal, including entitlement to service connection for hemorrhoids and a neurologic disability of the left lower extremity.  The Veteran provided testimony as to the symptoms of his disabilities and has submitted additional evidence on numerous occasions throughout the appeal period, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.    Further, he was provided with notice of the information and evidence that is necessary to substantiate his claims in the March 2003 letter.  Also, the Board subsequently remanded the claims to obtain additional evidence (i.e. VA examinations) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for hemorrhoids and a neurologic disability of the left lower extremity.

In its April 2009 and November 2010 remands, the Board instructed AOJ to, among other things, obtain the Veteran's SSA disability records and afford him VA examinations to obtain opinions as to the etiology of his current hemorrhoid and neurologic disability of the left lower extremity.  All available SSA disability records have been obtained and associated with the Veteran's claims file, he was afforded VA examinations in May 2009, and opinions were obtained in May 2009, December 2010, and January 2011 as to etiology of the current hemorrhoids and neurologic disability of the left lower extremity.  Therefore, the AOJ substantially complied with all of the Board's April 2009 and November 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease,  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).   

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records, including May 2009 VA examination reports, reveal that the Veteran has been diagnosed as having hemorrhoids and meralgia paresthetica of the left lower extremity.  Thus, current disabilities have been demonstrated.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The Veteran has not reported and the evidence does not otherwise reflect a continuity of symptomatology with regard to his hemorrhoids.  However, he has made statements that can be interpreted as implying a continuity of symptomatology with regard to neurologic symptoms of the left lower extremity.  For example, he reported during the May 2009 VA examination that he began to experience left leg numbness in service in 1966 and that such symptoms had progressively worsened since that time.    

There is evidence that the Veteran engaged in combat while in service.  In-service neurologic symptoms, such as those described by the Veteran, could be consistent with the circumstances of his service.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  

Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.  

The weighing of contrary evidence cannot be considered under 38 U.S.C.A. § 1154(b) as part of the first two steps but only as part of rebuttal of service incurrence under the clear-and-convincing evidence standard in the third step.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996),

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the nexus element of a claim for service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran is competent to report symptoms of a neurologic disability, such as numbness, as well as a continuity of symptomatology.  His reports of such symptoms in combat situations are satisfactory evidence, and his reports are consistent with the circumstances of his service in Vietnam.  There is no clear and convincing evidence to the contrary.  Hence the presence of in-service neurologic symptoms is conceded.

However, with regard to the remaining elements of the claim for service connection for a neurologic disability of the left lower extremity, the Veteran's reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.   

The Veteran's service treatment records show that in November 1966, he was treated for a missile wound to the left knee, but the injury reportedly did not entail any nerve involvement.  His September 1967 separation examination was normal other than for asymptomatic external hemorrhoids.  

The Veteran completed a report of medical history for separation from service in September 1967.  He described his health as "poor" and endorsed a large number of symptoms; but denied neuritis, paralysis or lameness; and did not report any symptoms of neuropathy.  

The evidence otherwise indicates that the Veteran's current hemorrhoids and neurologic disability of the left lower extremity did not manifest until many years after service.  He first reported symptoms of a neurologic disability on a December 1984 VA medical history questionnaire on which he stated that he had experienced a history of "spells of weakness or paralysis of arms or legs."  He reported the onset of leg swelling in 1972, but it was noted that this was not found currently.

He first reported hemorrhoids following service in his June 1990 claim (VA Form 21-526).  In March 1992 he claimed service connection for hemorrhoids as due to Agent Orange exposure.  He did not report any continuity of symptomatology.

The first post-service clinical evidence of a neurologic disability is a January 1997 letter from John L. Gean, M.D. which reveals that that the Veteran was diagnosed as having bilateral lumbosacral radiculopathy.  The first post-service clinical evidence of hemorrhoids is a November 1998 letter from Orlando H. Pile, M.D. which indicated a diagnosis of internal hemorrhoids.

There is no clinical or lay evidence of any earlier hemorrhoid or neurologic symptoms following service.  The absence of any evidence of hemorrhoids or a neurologic disability for decades after service weighs the evidence against a finding that the Veteran's hemorrhoids or neurologic disability of the left lower extremity were present in the year or years immediately after service. 

The Veteran's reports of a continuity of neurologic symptomatology are otherwise contradicted by the objective clinical evidence of record.  For example, all neurologic findings were normal during a February 1985 VA medical evaluation and VA examinations dated in December 2002 and January 2003.

Furthermore, the Veteran has provided varying statements as to the history of his neurologic disability.  Although he reported during the May 2009 VA examination that left leg numbness started in 1966 and had progressively worsened since that time, he reported on a September 1967 report of medical history for purposes of separation from service that he did not experience any neuritis or neuralgia.  

In light of the contemporaneous record, the absence of clinical evidence of complaints of or treatment for neurologic symptoms in the Veteran's service treatment records or for years after service, the fact that his September 1967 separation examination did not reflect any neurologic abnormalities, and his inconsistent and contradictory statements concerning the history of his neurologic symptoms, the Board concludes that any reports of a continuity of neurologic symptomatology since service are not credible.

The medical opinions of record reflect that the Veteran's current hemorrhoids and neurologic disability of the left lower extremity are not related to service.

The physician who conducted the May 2009 VA examinations opined that the Veteran's current hemorrhoids were not likely ("less likely than not"/"less than 50/50") related to hemorrhoids in service.  He reasoned that the hemorrhoids which occurred following service were highly unlikely to have been the same hemorrhoids found during the Veteran's separation examination because hemorrhoids are a condition which tend to come and go, with flare ups occurring depending upon many factors such as level of physical activity, diet, side effects of medication, and general health/illness.  Constipation/straining at stool and diarrhea were common causes of hemorrhoidal flare up.  The fact that the Veteran had multiple hospitalizations for renal, bladder, and prostate cancer surgery/treatment, as well as hospitalization for bowel obstruction, may have led to flare ups of hemorrhoids.  He also took medications (i.e. Prozac, Zoloft, Paxil, Mevacor) which could cause constipation.

As for the Veteran's neurologic disability of the left lower extremity, the examiner opined that it was not related to service.  This opinion was based on the fact that the Veteran's separation forms ("SF89 and SF93)" did not make any mention of any back trauma or condition and there were no medical notes demonstrating any injury to the low back or hips.  The only reference to low back pain in his service treatment records related to residual pain after a lumbar puncture.  This procedure did not affect the musculoskeletal system.  

The Veteran experienced a "minor" low back strain from lifting in June 1966 which was treated with heat, but there was no further mention in the service treatment records of any ongoing and persistent low back pain or pathologic process and no mention of any radicular symptoms.  Further, private treatment records referring to the Veteran's low back condition all stated that the statements made were "by history."  Such statements were not corroborated by any medical evidence and, therefore, had no probative value.

The examiner further reasoned that there was absolutely no reliable medical evidence to support a conclusion that the neurologic disability was related to herbicide exposure in service.  Rather, the left leg paresthesia/numbness was undoubtedly due to nerve impingement which most likely stemmed from hip osteoarthritis and/or L5-S1 disc space narrowing.

In December 2010, the physician who had conducted the May 2009 VA examinations again opined that the Veteran's left leg numbness was not related to any in-service event or condition and was not a toxic peripheral neuropathy (i.e. peripheral neuropathy secondary to herbicide exposure).  

The rationale provided for these opinions was substantially identical to that which was provided in May 2009, however the examiner further elaborated that any significant residuals from the Veteran's low back strain in service would have been expected to produce regular complaints of pain dating back to the injury.  The absence of any such regular complaints was "telling."  Also, any toxin which causes peripheral nerve damage would not selectively pick one leg over the other.  Thus, the Veteran's mononeuropathy was "virtually certainly" due to an impingement syndrome, which likely stemmed from hip osteoarthritis and/or L5-S1 disc space narrowing.

In January 2011, the May 2009 examiner re-reviewed the Veteran's claims file and concluded that his May 2009 and December 2010 opinions as to the etiology of the Veteran's neurologic disability of the left lower extremity remained unchanged.  He explained that the Veteran's low back strain in service was completely resolved by the time of his separation from service and there was no ongoing record of complaints of leg neuropathy in the many years since service.  Also, any toxic exposure that was capable of causing a neuropathic condition (i.e. herbicide exposure) would not have focused on only one extremity.  Rather, such exposure would have caused at least a bilateral neuropathy.  Such factors, taken collectively, refuted the Veteran's assertion that military service caused the current neurologic disability of the left lower extremity.

It must be acknowledged that in a letter dated in January 1997, John Gean, M.D., reported that the Veteran had lumbar radiculopathy, that the origin was lifting heavy cases in Vietnam in 1966; and that the course had been progressive since the initial injury.  This statement is; however, of little probative value because it does not consider the normal findings at service separation or on the examination in February 1985; or that there were no reports of a continuity of symptoms in the 1984 questionnaire.

The physician who provided the May 2009, December 2010, and January 2011 opinions did not explicitly acknowledge and discuss the Veteran's report of a continuity of neurologic symptomatology in the years since service in formulating his opinions.  However, as explained above, the Veteran's report of a continuity of symptomatology is not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The May 2009, December 2010, and January 2011 opinions were otherwise based upon a review of the Veteran's medical records and reported history and are accompanied by specific rationales that are consistent with the evidence of record. Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran contends that his current neurologic disability of the left lower extremity is the result of herbicide exposure in Vietnam.  Acute and subacute peripheral neuropathy are included in the list of conditions for which service connection is presumed based upon exposure to herbicides.  38 C.F.R. § 3.309(e).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

In support of his contention, the Veteran has submitted various articles and pieces of medical literature related to the effects of herbicide exposure.  However, the literature does not specifically link hemorrhoids or chronic neuropathy to Agent Orange exposure.

The Veteran has reported that he first experienced neurologic symptoms in the left lower extremity during service and there is clinical evidence of a neurologic disability as recently as May 2009.  Thus, the neurologic symptoms did not resolve within two years of the date of onset.  Furthermore, the December 2010 and January 2011 opinions indicate that the current neurologic disability is not a peripheral neuropathy due to herbicide exposure.  Thus, the weight of the evidence reflects that the disability is not considered acute or subacute peripheral neuropathy.

As the Veteran's hemorrhoids and neurologic disability of the left lower extremity are not conditions listed in 38 C.F.R. § 3.309(e), presumptive service connection on the basis of his presumed exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).  

The Veteran has also contended that his neurologic disability of the left lower extremity is related to his service-connected right knee disability and that his current hemorrhoids are related to the hemorrhoids at the time of his separation from service.  

He has not stated how the right knee caused or aggravated the neuropathy in the opposite extremity.  There is no medical evidence of a relationship between the Veteran's neurologic disability and his service-connected right knee disability and the only medical opinion of record as to his hemorrhoids reflects that the current hemorrhoids are not related to the hemorrhoids in service.  The Veteran lacks the necessary medical expertise to provide a competent opinion that there is such a link.  Hence, service connection would not be warranted on a secondary basis.  38 C.F.R. § 3.310 (2006 & 2011).

The Veteran has not reported a continuity of symptomatology and the clinical records, although fairly extensive, do not report hemorrhoids in the decades between 1967 and 1990.  The December 1984 questionnaire shows that the Veteran did not report hemorrhoids, and the February 1985 examination report contains no indications of hemorrhoids. 

In addition, while external hemorrhoids were reported at separation from service, the initial post service findings were of internal hemorrhoids.  Hence the evidence weighs against a finding of a continuity of symptomatology.

As a lay person, the Veteran lacks the expertise to say that the current hemorrhoids are related to the hemorrhoids in service or that the current neurologic disability of the left lower extremity is related to herbicide exposure in service or the service-connected right knee disability.  It would require medical expertise to evaluate the hemorrhoids and neurologic disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinions on these questions are not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2011).

The Veteran has received treatment by medical professionals for hemorrhoids and neurologic disability; none have attributed these disabilities to any disease or injury in service, including herbicide exposure, or any service-connected disability.  Rather, the only medical opinions of record reflect that no such relationships exist.   

There is no other medical or lay evidence of a relationship between the Veteran's current hemorrhoids and neurologic disability of the left lower extremity and any disease or injury in service, including herbicide exposure, and the Veteran has not alluded to the existence of any such evidence.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for hemorrhoids and a neurologic disability of the left lower extremity must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a neurologic disability of the left lower extremity is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


